& WY N

oO FO sD AN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

DEC 23 2019

T COURT
HEATHER E. WILLIAMS, #122664 EASTERN CSTIST OF CALIFORNIA
Federal Defender BY ee An
TIMOTHY ZINDEL, #158377
Assistant Federal Defender
801 I Street, 3" Floor
Sacramento, CA 95814

Tel: 916-498-5700/Fax 916-498-5710
timothy_zindel@fd.org

Attorney for Defendant
DAVID J. ZAPPA

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 2:15-CR-0184 WBS
Plaintiff,
STIPULATION AND ORDER
Vv. (PROPOSEB) TO ALLOW TRAVEL

DAVID J. ZAPPA,
JUDGE: Hon. Deborah Barnes

Defendant.

 

 

 

 

IT IS HEREBY STIPULATED by and between plaintiff, United States of America, and
defendant, David J. Zappa, that Mr. Zappa may travel to Santa Rosa, California, to be with his
family for the Christmas holiday. The following conditions have been reviewed and approved
by Pretrial Services.

1. Mr. Zappa may leave his approved residence (Pete’s Place in Sacramento) at 8:00

a.m. on Tuesday, December 24 to travel to Santa Rosa, California, where he will
reside with his daughter and third-party custodian, Molly Zappa. He shall spend each
evening at her home and will be subject to location monitoring throughout his visit
using his existing monitoring equipment.

2. Mr. Zappa may be outside the home between 8:00 a.m. and 8:00 p.m. during each day

of his visit (these are his regular curfew hours). He shall return to Pete’s Place in

U.S. v. Zappa, 15-CR-0184 WBS

 

 

 
N

So eo NN Dn OH Fe W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Sacramento no later than noon on Monday, December 30.

Pretrial Services advises that Mr. Zappa is in compliance with his conditions of release.
Pretrial has reviewed and approved this request, which is similar to requests granted in 2017,
2018, and 2019. Officer Basurto has confirmed this information with Ms. Zappa, who is her
father’s third-party custodian. Ms. Zappa is aware of her father’s conditions of release and has
advised Pretrial Services that she does not have internet service or Wi-Fi at her house. Mr.
Zappa’s existing conditions (which remain in force) preclude internet and computer access
except as authorized in advance by Pretrial Services.

Mr. Zappa pled guilty this morning to a count in the superseding indictment. In
stipulating to this travel request, government counsel notes that, although remand is mandatory
for Mr. Zappa’s offense of conviction, it will defer to the Court’s decision re Mr. Zappa’s
continued release and that it does not oppose the proposed travel should he be continued on
release.

Respectfully submitted,

HEATHER E, WILLIAMS
Federal Defender

Dated: December 23, 2019 /s/ T. Zindel
TIMOTHY ZINDEL

Assistant Federal Defender
Attorney for David J. Zappa

McGREGOR SCOTT
United States Attorney

Dated: December 23, 2019 /s/ T. Zindel for M. Chernick
MIRA CHERNICK
Assistant U.S. Attorney
Attorney for Plaintiff

U.S. v. Zappa, 15-CR-0184 WBS

 

 

 
oo NI NON ATW Se WY NY

\o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER

The above request is granted. Mr. Zappa shall follow the restrictions on his travel and

release as set forth above.

IT IS SO ORDERED.

Dated: December? S00 19

fio

HON. DEBORAH BARNES
United States Magistrate Judge

U.S. v, Zappa, 15-CR-0184 WBS

 

 

 
